DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the gripper gripping the medium at the gripping point 49, (per claim 14)
the gripper passing through the gripping point, (per claim 15)
a perimeter of the transfer body equal to or greater than a length of a medium having a longest length, (per claim 16)
an absolute value of a voltage applied to a region of the transfer body that comes into contact with an image that is held by the image holder and that is not transferred to an image formation target medium set to a value smaller than an absolute value of a voltage applied when the image held by the image holder is transferred to the medium, (per claim 17) 
an absolute value of a voltage applied to a region of the image holder for holding the image that is not transferred to the image formation target medium set to a value smaller than the absolute value of the voltage applied when the image held by the image holder is transferred to the medium, (per claim 18)
the region of the transfer body in which the absolute value of the voltage 5applied by the charge unit set to the smaller value is set wider in a circumferential direction of the transfer body than the region of the image holder in which an absolute value of a voltage applied by the application unit is set to the smaller value, (per claim 19)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGE FORMING APPARATUS INCLUDING A ROLL-SHAPED  CHARGE UNIT FOR SECONDARY TRANSFER BODY .

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 8, 10, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 13 recite the limitation “a medium to be transferred of the image”.  This wording is unclear. For the purpose of examination over prior art this limitation is interpreted as “a medium onto which the image is to be transferred”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0278550 to CHIBA et al. in view of US 8,843,039 to NAMBA.

CHIBA teaches:
(claim 1)	An image forming apparatus, comprising: an image holder 40 configured to hold an image formed using an electrographic process; a transfer body 61 that faces the image holder and is configured to contact the image holder while rotating to form a secondary transfer region; and an application unit configured to apply a voltage for charging the secondary transfer region [0115].
CHIBA does not disclose a charge unit as claimed.
NAMBA discloses an image forming apparatus comprising an intermediate transfer belt 30 wound around a back-up roller 34 forming a facing portion 60 with a secondary transfer roller 36; and a columnar conductive member 58 (a charge unit) that rotates to follow the rotation of the secondary transfer roller and has conductivity is provided opposite the intermediate transfer belt across the secondary transfer roller, the conductive member is configured to charge the secondary transfer roller with a polarity opposite to the back-up roller; and a power source 68 applies a voltage between the conductive member 58 and the back-up roller 34.  
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the apparatus of CHIBA to further comprise a conductive member opposite to belt driving roller 41 and across secondary transfer roller 61 as a charge unit that faces a region other than the secondary transfer region of the transfer body and is configured to charge a surface of the transfer body with a polarity opposite to an applied voltage of the application unit, as suggested by NAMBA, for at least the purpose of reducing fluctuations of a transfer current thus suppressing poor transfer of a toner image onto a recording medium.

The modification above further renders obvious:
(claim 2)	The image forming apparatus according to claim 1, further comprising: a holding point II configured to hold a medium to be transferred of the image upstream of the secondary transfer region and downstream of the charge unit in a rotation direction on the surface of the transfer body (CHIBA: [0068]).
(claim 3 and 4)	The image forming apparatus according to claims 1 or 2, wherein the charge unit is controlled at a constant voltage such that a voltage applied to the surface of the transfer body is constant (NAMBA: col. 5 line 21).
(claims 5 and 6)	The image forming apparatus according to claims 3 or 4, wherein an absolute value of the voltage applied to the surface of the transfer body by the charge unit is set according to characteristics of an image formation target medium (CHIBA: [0094]).
(claims 7 and 8)	The image forming apparatus according to claims 3 or 4, wherein an absolute value of the voltage applied to the surface of the transfer body by the charge unit is set according to humidity of an environment in which the image forming apparatus is used (CHIBA: [0095]).
(claim 13)	The image forming apparatus according to claim 1, further comprising: a gripper 610 configured to hold an image formation target medium on the surface of the transfer body; and a holding point II at which the gripper holds a medium to be transferred of the image on the surface of the transfer body upstream of the secondary transfer region and downstream of the charge unit in a rotation direction in the transfer body (CHIBA: FIG.3B).
(claim 14)	The image forming apparatus according to claim 13, further comprising: a gripping point III at which the gripper grips the medium upstream of the transfer body in a transport path of the medium (CHIBA: FIG.3C).
(claim 16)	The image forming apparatus according to claim 13, wherein a perimeter of the transfer body is set to be equal to or greater than a length in a transport direction of a medium having a longest length in the transport direction among media to be transported (CHIBA: FIGS. 4 & 5, [0085])

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0278550 to CHIBA et al. and US 8,843,039 to NAMBA, as applied to claims 5-8 above, and further in view of US 2020/0209786 to KATO.
Regarding claims 9-12, CHIBA and NAMBA appear silent about a value of a voltage applied by the charge unit when the image formation target medium is thermally fixed and then supplied to the transfer body.
KATO discloses applying a higher secondary transfer voltage when printing is performed on a second side of a recording material in duplex printing as to account for increased electric resistance of the material by being heated when fixing a toner image on the first side [0057].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to further modify the image forming apparatus of CHIBA such that an absolute value of a voltage applied by the charge unit when the image formation target medium is thermally fixed and then supplied to the transfer body is set to a value larger than an absolute value of a voltage applied by the charge unit when the medium is supplied to the transfer body without being thermally fixed, for at least the purpose of preventing image quality defects.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0278550 to CHIBA et al. and US 8,843,039 to NAMBA, as applied to claim 1 above, and further in view of US 2013/0164011 to NAKAMURA et al..
Regarding claim 17, CHIBA and NAMBA appear silent a transfer voltage when an image held by the intermediate transfer belt is not to be transferred to a medium.  
NAKAMURA discloses setting application of the bias to the secondary transfer nip  off or to a bias having a polarity opposite that of the bias applied to the secondary transfer nip upon image formation during a mode for adjustment of image quality in which test toner images are formed on an intermediate transfer belt but not transferred to a recording medium [0129, 0133].

It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the image forming apparatus according to claim 1, such that
(claim 17)	an absolute value of a voltage applied to a region of the transfer body that comes into contact with an image that is held by the image holder and that is not transferred to an image formation target medium is set to a value smaller than an absolute value of a voltage applied when the image held by the image holder is transferred to the medium, and
(claim 18)	an absolute value of a voltage applied to a region of the image holder for holding the image that is not transferred to the image formation target medium is set to a value smaller than the absolute value of the voltage applied when the image held by the image holder is transferred to the medium
for at least the purpose of preventing contamination from unwanted toner moving to the transfer body (secondary transfer roller).

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/
Primary Examiner, Art Unit 2852